Name: 93/703/EC: Commission Decision of 20 December 1993 amending Decision 88/184/EEC authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agri-foodstuffs;  marketing;  Europe
 Date Published: 1993-12-29

 Avis juridique important|31993D070393/703/EC: Commission Decision of 20 December 1993 amending Decision 88/184/EEC authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) Official Journal L 328 , 29/12/1993 P. 0057 - 0057COMMISSION DECISION of 20 December 1993 amending Decision 88/184/EEC authorizing a method for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) (93/703/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (2) thereof, Whereas Commission Decision 88/184/EEC (3) has introduced a grading method for use in Belgium; Whereas the Government of Belgium has requested the Commission to authorize the application of a new formula for the calculation of the lean meat content of carcases in the framework of the existing grading method and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85 (4); whereas an examination of this request has revealed that the conditions for authorizing the new formula are fulfilled; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Point 3 of the Annex to Decision 88/184/EEC is replaced by the following: '3. The lean meat content of the carcase shall be calculated according to the following formula: "" ID="1">y> ID="2">= 112,19 0,6184 x1 + 0,5037 x2 0,7234 x3 36,2413 x4 + 0,0448 x5"> ID="1">where y> ID="2">= the estimated percentage of lean meat in the carcase,"> ID="1">x1> ID="2">= the thickness of fat (including rind) in millimetres, covering the lumbar muscle (M. glutaeus medius), measured at its thinnest point,"> ID="1">x2> ID="2">= the width of the leg in millimetres, measured at its thickest point,"> ID="1">x3> ID="2">= the width of the half-carcase at the flank in millimetres, measured at its narrowest point,"> ID="1">x4> ID="2">= the coefficient x2 x3 ,"> ID="1">x5> ID="2">= the angle of the leg in degrees, measured against the horizontal line.">The formula shall be valid for carcases weighing between 50 and 110 kilograms.' Article 2 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 83, 29. 3. 1988, p. 40. (4) OJ No L 285, 25. 10. 1985, p. 39.